DENY; and Opinion Filed May 14, 2015.




                                            S
                                 Court of Appeals
                                                 In The


                          Fifth District of Texas at Dallas
                                         No. 05-15-00613-CV

                                IN RE D. BRENT LEMON, Relator

                   Original Proceeding from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-11-03989-E

                               MEMORANDUM OPINION
                             Before Justices Lang, Fillmore, and Brown
                                     Opinion by Justice Brown
        Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to grant his motion for summary judgment and dismiss the claim against him with

prejudice. Ordinarily, to obtain mandamus relief, a relator must show both that the trial court has

clearly abused its discretion and that relator has no adequate appellate remedy. In re Prudential

Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). We conclude relator has

failed to establish a right to the requested relief.

        We deny the petition for writ of mandamus. TEX. R. APP. P. 52.8.




                                                       /Ada Brown/
                                                       ADA BROWN
                                                       JUSTICE

150613F.P05